PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Birkheim, Andreas
Application No. 16/812,267
Filed: 7 Mar 2020
For: CLAMPING DEVICE FOR A STEERING COLUMN AND ADJUSTING DEVICE FOR A STEERING COLUMN
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(c) filed November 18, 2021, which is treated as a petition under 37 CFR 1.55(c), to restore the right of priority to prior German Application No. 102019105696.9, filed March 6, 2019.

The petition is GRANTED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 


On March 7, 2020, an ADS was received which identifies the foreign application for which priority is claimed by application number, country and filing date. The required petition fee of 


All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored and the claim for priority is accepted as being unintentionally delayed.
	
The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.55(c) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b), and 37 CFR 1.55(a)(1) must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center AU 3614 for further examination in due course and for consideration by the examiner of record of the foreign priority claim under 35 U.S.C. 119(a)-(d).


Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
    

ATTACHMENT: Corrected Filing Receipt

Cf: 	TAROLLI, SUNDHEIM, COVELL & TUMMINO L.L.P.
	1300 East Ninth St., Suite 1700
	Cleveland OH 44114